 Fill in this information to identify your case:

 Debtor 1                 Reginald M. Hudson
                          First Name                        Middle Name              Last Name

 Debtor 2
 (Spouse if, filing)      First Name                        Middle Name              Last Name


 United States Bankruptcy Court for the:              NORTHERN DISTRICT OF OHIO

 Case number           15-16458
 (if known)                                                                                                              Check if this is an
                                                                                                                         amended filing



Official Form 108
Statement of Intention for Individuals Filing Under Chapter 7                                                                            12/15


If you are an individual filing under chapter 7, you must fill out this form if:
    creditors have claims secured by your property, or
  you have leased personal property and the lease has not expired.
You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting of creditors,
        whichever is earlier, unless the court extends the time for cause. You must also send copies to the creditors and lessors you list
        on the form

If two married people are filing together in a joint case, both are equally responsible for supplying correct information. Both debtors must
         sign and date the form.

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
        write your name and case number (if known).

 Part 1:        List Your Creditors Who Have Secured Claims

1. For any creditors that you listed in Part 1 of Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D), fill in the
   information below.
    Identify the creditor and the property that is collateral  What do you intend to do with the property that    Did you claim the property
                                                               secures a debt?                                    as exempt on Schedule C?



    Creditor's         Cuyahoga County Fiscal Office                        Surrender the property.                     No
    name:                                                                   Retain the property and redeem it.
                                                                            Retain the property and enter into a        Yes
    Description of       1246 E 102nd St. Cleveland, OH                     Reaffirmation Agreement.
    property             44108 Cuyahoga County                              Retain the property and [explain]:
    securing debt:       Vacant Property
                         Purchased in 2005 for $89k
                         PP#: 109-10-104


    Creditor's         Cuyahoga County Fiscal Office                        Surrender the property.                     No
    name:                                                                   Retain the property and redeem it.
                                                                            Retain the property and enter into a        Yes
    Description of       13005 Griffing Ave. Cleveland,                     Reaffirmation Agreement.
    property             OH 44108 Cuyahoga County                           Retain the property and [explain]:
    securing debt:       Vacant Property
                         Property purchased in 2005 for
                         $94k
                         PPN: 129-25-135


    Creditor's         FCI Lender Services                                  Surrender the property.                     No


Official Form 108                                       Statement of Intention for Individuals Filing Under Chapter 7                          page 1

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                Best Case Bankruptcy




               15-16458-aih               Doc 85            FILED 05/18/19          ENTERED 05/18/19 14:55:47           Page 1 of 3
 Debtor 1      Reginald M. Hudson                                                                     Case number (if known)    15-16458

    name:                                                                   Retain the property and redeem it.
                                                                            Retain the property and enter into a                        Yes
    Description of 18112 McCracken Rd. Maple                                Reaffirmation Agreement.
    property       Heights, OH 44137 Cuyahoga                               Retain the property and [explain]:
    securing debt: County
                   Debtor's Residence
                   Purchased in 2005 for $108k                            The debtor will retain the collateral and
                   PPN: 782-01-039                                       continue to make monthly payments



    Creditor's     Loan Max                                                 Surrender the property.                                     No
    name:                                                                   Retain the property and redeem it.
                                                                            Retain the property and enter into a                        Yes
    Description of 2004 Ford F-150 162,000 miles                            Reaffirmation Agreement.
    property       Location: 18112 McCracken                                Retain the property and [explain]:
    securing debt: Road, Maple Heights OH 44137                           The debtor will retain the collateral and
                                                                         continue to make monthly payments


    Creditor's     Prestige                                                 Surrender the property.                                     No
    name:                                                                   Retain the property and redeem it.
                                                                            Retain the property and enter into a                        Yes
    Description of 2014 Cadillac ATS 60,000 miles                           Reaffirmation Agreement.
    property       Location: 18112 McCracken                                Retain the property and [explain]:
    securing debt: Road, Maple Heights OH 44137                           The debtor will retain the collateral and
                                                                         continue to make monthly payments


    Creditor's     Progressive Leasing                                      Surrender the property.                                     No
    name:                                                                   Retain the property and redeem it.
                                                                            Retain the property and enter into a                        Yes
    Description of      Appliances, Household Goods                         Reaffirmation Agreement.
    property            & Furnishings                                       Retain the property and [explain]:
    securing debt:



    Creditor's     Woods Cove III, LLC                                      Surrender the property.                                     No
    name:                                                                   Retain the property and redeem it.
                                                                            Retain the property and enter into a                        Yes
    Description of      1246 E 102nd St. Cleveland, OH                      Reaffirmation Agreement.
    property            44108 Cuyahoga County                               Retain the property and [explain]:
    securing debt:      Vacant Property
                        Purchased in 2005 for $89k
                        PP#: 109-10-104

 Part 2:   List Your Unexpired Personal Property Leases
For any unexpired personal property lease that you listed in Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G), fill
in the information below. Do not list real estate leases. Unexpired leases are leases that are still in effect; the lease period has not yet ended.
You may assume an unexpired personal property lease if the trustee does not assume it. 11 U.S.C. § 365(p)(2).

 Describe your unexpired personal property leases                                                                              Will the lease be assumed?

 Lessor's name:                                                                                                                   No
 Description of leased
 Property:                                                                                                                        Yes




Official Form 108                                       Statement of Intention for Individuals Filing Under Chapter 7                                      page 2

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy




             15-16458-aih                 Doc 85            FILED 05/18/19           ENTERED 05/18/19 14:55:47                          Page 2 of 3
 Debtor 1      Reginald M. Hudson                                                                    Case number (if known)   15-16458


 Lessor's name:                                                                                                                No
 Description of leased
 Property:                                                                                                                     Yes

 Lessor's name:                                                                                                                No
 Description of leased
 Property:                                                                                                                     Yes

 Lessor's name:                                                                                                                No
 Description of leased
 Property:                                                                                                                     Yes

 Lessor's name:                                                                                                                No
 Description of leased
 Property:                                                                                                                     Yes

 Lessor's name:                                                                                                                No
 Description of leased
 Property:                                                                                                                     Yes

 Lessor's name:                                                                                                                No
 Description of leased
 Property:                                                                                                                     Yes

 Part 3:      Sign Below

Under penalty of perjury, I declare that I have indicated my intention about any property of my estate that secures a debt and any personal
property that is subject to an unexpired lease.

 X     /s/ Reginald M. Hudson                                                       X
       Reginald M. Hudson                                                               Signature of Debtor 2
       Signature of Debtor 1

       Date        May 18, 2019                                                     Date




Official Form 108                                       Statement of Intention for Individuals Filing Under Chapter 7                                  page 3

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy




             15-16458-aih                 Doc 85            FILED 05/18/19          ENTERED 05/18/19 14:55:47                        Page 3 of 3
